   Case 1:18-cv-00215-JRH-BKE Document 104 Filed 03/05/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION




RANDY REESE, JESSICA REESE,             *
and LEONARD MARSHALL,                   *
                                        "ie


        Plaintiffs,                     *
                                        *


             V.                         *              CV 118-215


CSX TRANSPORTATION, INC.,               *
                                        •k


        Defendant.                      *
                                        ★


                                        ★




                                  ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.         (Doc. 103.)   All Parties signed the stipulation;

thus, the Court finds dismissal proper under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter             is DISMISSED WITH

PREJUDICE.        The   Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this ^^^^day of March,
2021.




                                      J. RAl^I dAl^'^H/^L,/CH IE F
                                      UNITEp/STATES DISTRICT COURT
                                       OU'THERN   DISTRICT OF GEORGIA
